Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 1 of 12 PageID #: 566




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       X




IN THE MATTER OF THE SEARCH OF
INFORMATION          ASSOCIATED         WITH                           Case No. 18-MJ-723(PK)
SPECIFIED E-MAIL ACCOUNTS
                                                                                   ORDER




                                                       X


Peggy Kuo, United States Magistrate Judge

        On-line service provider Microsoft Corporation ("Microsoft") challenges on First

Amendment grounds a Non-Disclosure Order("NDO")(Dkt. 3), compelling it not to disclose the

existence of a search warrant (the "Search Warrant") to any person,including the subscriber of two

e-mail accounts which are the subject of the Search Warrant. The subscriber of the accounts is a

corporate Microsoft customer ("Customer"),and the two e-mails are assigned to two of its

employees. Microsoft argues that the NDO is an overbroad prior restraint on its speech and

requests that the NDO be modified to allow it to notify "an appropriate individual" at the Customer

of the existence of the Search Warrant. (Microsoft's Mem. of Law at 12, Dkt. 14.) For the reasons

stated herein, the "Motion to Modify Non-Disclosure Order"("Motion")(Dkt. 12) is denied.

                                PROCEDURAL BACKGROUND


       On August 3,2018, Magistrate Judge Marilyn D. Go issued the Search Warrant, upon a

showing of probable cause, for the search ofinformation associated with two e-mail accounts "that

is stored at premises owned, maintained, controlled, or operated by" Microsoft. (Search Warrant at

3, Dkt. 2.) It directs Microsoft, as the service provider for those accounts, to disclose certain

information "within the possession, custody, or control of Microsoft" associated with these two

                                                   1
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 2 of 12 PageID #: 567




accounts,including usage records and data, as well as the contents of emails, text messages and

voicemails. {Id) In a detailed supporting affidavit, the Government asserts, among other things,

that the individual users of the two e-mail accounts, along with others, committed violations of wire

fraud (18 U.S.C. § 1343), money laundering(18 U.S.C. § 1956), and the Intemational Emergency

Economic Powers Act("lEEPA")(50 U.S.C. §§ 1701-1705).(Affidavit in Support of an Application

for Search Warrants("SW Affidavit") at 3,^ 5, Dkt. 1.) It further states that the individual users are

employed by a multinational corporation that has conspired with another multinational corporation

"to violate lEEPA by sending and attempting to send U.S. origin goods to [a company]in [a foreign

country],in contravention of U.S. sanctions." {Id. at 10-11,T| 25.) The affidavit provides details

from e-mails which the Government obtained through prior search warrants,in which the individual

user of one of the e-mail accounts — a customer service representative of a wholly owned subsidiary

of the Customer — communicates with senior employees of the other company regarding the

shipment of goods manufactured in the United States to a country where such goods would

otherwise be banned from export. {Id. at 15-20,      35-47.) The individual user of the second e-mail

account, also an employee of the Customer subsidiary, is copied on many of those e-mails. (Id)

        Along with the Search Warrant, the Government requested an order that Microsoft "not

disclose the existence of the attached warrant, or this Order of the Court, to the listed subscriber or

to any other person, for the period of one year from the date of this Order...." (NDO at 1.) Judge

Go concluded that "there is reason to believe that notification of the existence of the attached

warrant wiU seriously jeopardize the investigation or unduly delay a trial, including by giving targets

an opportunity to flee or continue flight from prosecution, destroy or tamper with evidence, change

patterns of behavior, and intimidate potential witnesses." {Id. at 1.) Accordingly,Judge Go issued

the NDO pursuant to 18 U.S.C. § 2705(b). {Id)
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 3 of 12 PageID #: 568




         On September 7,2018, Microsoft filed the Motion. The Government opposed the Motion

(Govt.'s Mem. of Law,Dkt. 23.), and the Court heard oral argument from both parties.'
                                   STATUTORY BACKGROUND


         The Electronic Communications Privacy Act, 18 U.S.C. §§ 2510 et secj., was designed "to

 protect legitimate law enforcement needs while minimizing intrusions on the privacy of system users

as well as the business needs of electronic communications system providers." 132 CONG.Rec.

814449 (daily ed. Oct. 1,1986)(statement of Sen. Leahy). In balancing these interests. Title II, the

Stored Communications Act, 18 U.S.C. §§ 2701, else/]. ("SCA"),generally precludes electronic

communication services and remote computing services from disclosing certain information, while

 also empowering the Government to compel a service provider to disclose records,information and

contents of such communications in specific circumstances, through use of a warrant, subpoena or

court order. 18 U.S.C. § 2703 (a)-(c).

         Furthermore,Section 2705(b) of the SCA permits the government to prevent a service

 provider from notifying any person of the existence of a such a warrant, subpoena or court order by

 obtaining a non-disclosure order, and directs that "[t]he court shall enter such an order if it

 determines that there is reason to believe that notification of the existence of the warrant, subpoena,

 or court order will result in" one or more of the following harms:"(1) endangering the life or

 physical safety of an individual;(2) flight from prosecution;(3) destruction of or tampering with

evidence;(4) intimidation of potential witnesses; or (5) otherwise seriously jeopardizing an

investigation or unduly delaying a trial." 18 U.S.C. § 2705(b).




'Microsoft also filed a Motion to Stay requesting that the Court stay Microsoft's compliance with the Search
Warrant until the Motion was resolved. (Microsoft's Mot. to Stay, Dkt. 16.) On October 16, 2018, the Court
denied Microsoft's Motion to Stay. (October 16, 2018 Order, Dkt. 31.)
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 4 of 12 PageID #: 569




                                        THE PARTIES* ARGUMENTS


        Microsoft argues that the NDO constitutes a prior restraint under the First Amendment and,

therefore, must satisfy strict scrutiny in order to be valid. (Microsoft's Mem. of Law at 1.) It

contends that the NDO fails strict scrutiny because it is not the "least restrictive means" of

achieving the Government's interest. (Id) A "less restrictive alternative," in its view, would be

notifying an appropriate individual at the Customer (other than the individual users whose e-mail

accounts are to be searched) of the Search Warrant. {Id at 11.) It argues there are good reasons for

exercising this alternative. {Id.) Microsoft has made commitments to its customers,embodied in its

customer contracts, that,"if compelled to disclose customer data to law enforcement, Microsoft will

promptly notify the [customer] and provide a copy of the demand, unless legally prohibited from

doing so." {Id. at 6-7.) In addition, working with a person within the Customer to respond to the

Search Warrant could help identify documents subject to privilege and assist Microsoft in its

compliance with the law of the foreign jurisdiction where the Customer and its subsidiary are

located."


        In support of this proposed notification, Microsoft cites the document entitled Seeking

Enterprise Customer Data Meld by Cloud Service Providers, issued by the U.S. Department ofJustice

Criminal Division Computer Crime and Intellectual Property Section, dated December 2017("DOJ

Recommended Practices"), available at: https://www.justice.gov/criminal-ccips/file/

1017511/download). (Microsoft's Mem. ofLaw at 2,4;see also Ex. 1 to Joachim DecL,Dkt. 15.)

This document identifies "recommended practices" for seeking information belonging to a

subscriber which is an organization rather than an individual. (DOJ Recommended Practices at 1.)


- Foreign law imposes certain obligations on service providers, depending on the specific data being
disclosed. (Oral Argument Transcript at 58, Dkt. 34.) Because it "doesn't peek inside [the customer's]
cloud.. Microsoft does not have a detailed understanding of the content of the data and therefore cannot
know whether its disclosure is valid under foreign law. {Id.)
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 5 of 12 PageID #: 570




It encourages prosecutors to "seek data directly from the enterprise, rather than its cloud-storage
provider if doing so will not compromise the investigation." (Microsoft's Mem. of Law at 2, citing
DOJ Recommended Practices at 1.)

        Microsoft suggests that someone in executive management at the Customer, a member of its
Board of Directors, or the General Counsel would be "plausible candidates for notification."

(Microsoft's Mem. of Law at 6,11.) Conceding that it does not know who that person might be,

since it is not privy to the details of the Government's investigation, it proposes that the parties

confer and jointly identify that person. {Id. at 12.) Microsoft finds it "implausible" that in "a major

conglomerate with [thousands o^ employees worldwide," there is not one individual who can be

notified "without compromising the Government's investigation," especially since the two users of

the e-mails are employed by a "discrete business unit" of the Customer. (Jd. at 7,11.) It argues that

the Government has failed to show that this alternative will be ineffective to achieve the

Government's goals. {Id. at 11-12.)

        The Government questions whether strict scrutiny should be applied to the NDO. Citing

language in John Doe, Inc. v. Mukas^, 549 F.3d 861,878(2d Cir. 2008),it argues that restrictions on

this type of speech may not "raise the same specter of government censorship" as in other

situations. (Govt.'s Mem. of Law at 7.) Nevertheless,it contends that the NDO "survives even

strict scmtiny" since it is already narrowly tailored to achieve the Government's "compelling interest

in protecting the integrity of its ongoing investigation." {Id. at 7.) It notes that the First

Amendment requirement of"narrowly tailored" does not mean it must prove that there is

person employed by Microsoft's subscriber who could be notified" without resulting harm.' {Id. at 9
(emphasis in original).)


3 The Government also argues that Microsoft has forfeited its rights by failing to "comply with or object to
the warrant within the 14-day period in which this Court ordered Microsoft to respond to the warrant."
(Govt.'s Mem. of Law at 14.) However, waivers of constitutional rights must be made "voluntarily.
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 6 of 12 PageID #: 571




                                    DISCUSSION AND ANALYSIS


        The First Amendment to the United States Constitution prohibits the enactment of laws

"abridging the freedom of speech." Rsed v. Totvn ofGilbert, Aris^., 135 S. Ct. 2218,2226,192 L. Ed.

2d 236(2015)(quoting U.S. Const., Amdt. 1). In general, it precludes the government "from

proscribing speech,or even expressive conduct, because of disapproval of the ideas expressed."

KA.V. p. City ofSt. Paul, Minn., 505 U.S. 377, 382,112 S. Ct. 2538,120 L. Ed. 2d 305 (1992)

(internal quotations omitted). Courts apply different levels of scrutiny to First Amendment

controversies, depending on whether the regulation is content-neutral or content-based. Content-

based regulations are subject to strict scrutiny, see, e.g.. United States v. Playboy Entm't Grp., Inc., 529

U.S. 803,813,120 S. Ct. 1878,1885,146 L. Ed. 2d 865(2000), while content-neutral regulations are

subject to intermediate scrutiny, see, e.g.. Turner Broad Sjs., Inc. v. F.C.C., 520 U.S. 180,213—14,117 S.

Ct. 1174,1198,137 L. Ed. 2d 369 (1997). Administrative or judicial orders forbidding certain

communications issued in advance of the time such communications are to occur constitute prior

restraints, which bear a "heavy presumption against their constitutionality." Microsoft Corporation v.

U.S. Department ofJustice, 233 F. Supp. 3d 887,905(W.D. Wash. 2017){dnng Alexander v. United

States, 509 U.S. 544,550,113 S.Ct. 2766,125 L.Ed.2d 441 (1993); FW/PBS,Inc. v. City ofDallas, 493

U.S. 215,225,110 S.Ct. 596, 107 L.Ed.2d 603 (1990)).

        A non-disclosure order issued pursuant to Section 2705(b) of the Stored Communications

Act imposes a speech restriction which courts have generally constmed as a content-based prior

restraint subject to strict scrutiny under the First Amendment. See, e.g.. Matter ofSearch Warrantfor

[redactedj.com, 248 F. Supp. 3d 970,980(C.D. Cal. 2017)(indicating that courts "have almost


knowingly, and intelligently," and must be established by "clear and compelling evidence." hegalAid Society v.
City ofNew York, 114 F. Supp. 2d 204,226 (S.D.N.Y. 2000). The waiver of a fundamental right "can neither
be presumed nor may it be lightly inferred." Id. (quoting Doe v. Marsh, 105 F.3d 106,222(2d Cir. 1997)).
Here, absent clear and compelling evidence of waiver, the Court finds that Microsoft did not waive its First
Amendment rights.
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 7 of 12 PageID #: 572




uniformly found" that non-disclosure orders under Section 2705(b) and analogous statutes "are

prior restraints and/or content-based restrictions") (citing Microsoft Corporation, 233 F. Supp. 3d at
905-06;In re Sealing ^Non-Disclosure ofPenfTrap/2703(d) Orders, 562 F. Supp. 2d 876,881-83(D.

Tex. 2008); Matter ofGrandJu^ Subpoena, 79 F. Supp. 3d 1091 (N.D. Cal. 2015);In re Application ofthe

United States ofAm.for Nondisclosure Order Pursuant to 18 U.S.C.§ 2705(b)for GrandJu^ Subpoena

#G]2014032122836, No. MC 14-480 QMF),2014 WL 1775601,at *2(D.D.C. Mar. 31,2014)).

        Constitutional challenges to Section 2705(b) non-disclosure orders have focused, to date, on

indefinite non-disclosure orders, which lack any time limitation. For example, the Court in Microsoft

Corporation denied the Government's motion to dismiss Microsoft's action for declaratory judgment

that indefinite non-disclosure orders under Section 2705(b) violate the First Amendment. Microsoft

Corporation, 233 F. Supp. 3d at 887. It found that such non-disclosure orders "restrain Microsoft

from speaking about government investigations without any time limit on that restraint," and thus

constituted a prior restraint on speech. Id. at 905-06. It concluded that sufficient facts were alleged

to "state a claim that certain provisions of Section 2705(b) fail strict scrutiny review and violate the

First Amendment." Id. at 908; see also In re Search Warrant Issued to Google, 269 F. Supp. 3d 1205 (N.D.

Ala. 2017)(finding that indefinite nondisclosure order did not satisfy strict scrutiny and imposing

180-day limit); Matter ofSearch Warrantfor[redactedj.com, 248 F. Supp. 3d at 970(same).

        The Government acknowledges that the First Amendment applies to the NDO,but

questions whether the NDO should be considered a content-based prior restraint subject to strict

scrutiny. It cites the Second Circuit's decision in Doe v. Mukas^, 549 F.3d at 861, raising the

possibility that a "less exacting standard may be appropriate" for a limited restraint in the

"analogous" situation of a National Security Letter ("NSL"). (Govt.'s Mem. of Law at 6.) Doe v.

Mukas^ opines that the non-disclosure requirement imposed on NSLs is not"a typical example" of

a prior restraint because "it is not a restraint imposed on those who customarily wish to exercise
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 8 of 12 PageID #: 573




rights of free expression, such as speakers in public fora, distributors of literature, or exhibitors of

movies." Doe v. Mukas^, 549 F.3d at 876 (citations omitted). It also states that the category of

information "is far more limited than the broad categories ofinformation that have been at issue

with respect to typical content-based restrictions." M (citations omitted.) However, the Second

Circuit in Doe v. Mukas^ expressly did not hold that a standard less stringent than strict scrutiny

should apply to NSLs. It noted that the appeals panel "is not in agreement" on the matter, and,in

any event, the Government in that case "conceded that strict scrutiny is the applicable standard." Id.

at 878. Therefore, the Second Circuit actually applied the strict scrutiny standard, id. at 876, and the

Government can find no analogy or support for appljdng a lower standard here. Furthermore,

despite raising the issue, the Government does not articulate what "less exacting standard" should

apply, simply falling back on the argument that the NDO "survives even strict scrutiny" because of

its narrow tailoring. (Govt.'s Mem. of Law at 6.)

        Given the uniformity in how other courts have analyzed Section 2705(b) non-disclosure

orders under the First Amendment,and the lack of an articulated lower standard for content-based

prior restraints in cases such as this, the Court applies strict scrutiny here."*

        In order to satisfy strict scrutiny, the Government must demonstrate that the restriction of

non-disclosure is "narrowly tailored to promote a compelling Government interest and that there

are no less restrictive alternatives to achieve the Government's purpose." Doe v. Mukas^, 549 F.3d

at 878(quoting Plqyboj, 529 U.S. at 813 and Kern v. ACLU,521 U.S. 844,874,117 S. Ct. 2329,138

L. Ed. 2d 874(1997)(quotation marks omitted)). The Government must show that there are no




 In Microsoft Corporation, 233 F. Supp. 3d at 908, the court also applied, in the alternative, a lower standard of
review, finding that,"even if a lesser standard of review applies to Microsoft's First Amendment claim" and a
balancing approach were applied, Microsoft's "rights may outweigh the state's interest such that indefinite
[non]disclosure orders impermissibly burden Microsoft's rights." Id (citing In re§2703(d), 787 F. Supp. 2d
430,438(E.D. Va. 2011)). The Court here does not find it necessary to apply an analysis under a lower
standard of review.

                                                        8
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 9 of 12 PageID #: 574




"less restrictive alternatives [that] would be at least as effective in achieving the legitimate purpose

that the statute was enacted to serve." Reno, 521 U.S. at 874; see also, Green Parp ofConnectiatt v.

Garfield, 616 F.3d 189, 208-09 (2d Cir. 2010); Doe v. Mukasp, 549 F.3d at 878. 'men a plausible,

less restrictive alternative is offered to a content-based speech restriction, it is the Government's

obligation to prove that the alternative will be ineffective to achieve its goals." Playboy, 529 U.S. at

816.


        The Court finds that the Government has demonstrated a compelling interest in

safeguarding the integrity ofits ongoing investigation. The affidavit submitted exparte to the Court

in support of the Search Warrant details the ongoing criminal conduct under investigation. The

Government is investigating a conspiracy among several individuals,including high-ranking

employees of a company doing business with the Customer, to violate U.S. laws and regulations

banning exports to a foreign country which, according to a series of Executive Orders, supports

terrorism, among other actions. (SW Affidavit at 7,        15-16.) Because the criminal conduct is

ongoing, there is a danger that if witnesses and perpetrators learn of the Search Warrant, they will

flee, alter or conceal their behavior, and destroy evidence. Secrecy of such an ongoing criminal

investigation thus constitutes a compelling Government interest. See, e.g., U.S. v. Smith,985 F. Supp.

2d 506(S.D.N.Y. 2013)(finding,in the context of the right to access judicial documents, that the

government has a "compelling interest in ongoing investigations into potentially serious criminal

conduct."); United States v. Armstrong^ 185 F. Supp. 3d 332,336(E.D.N.Y. 2016)("Unquestionably,

there is a government interest in the secrecy of ongoing investigations.").

        The Court next examines whether the NDO is narrowly tailored to achieve the

Government's compelling interest. At the outset, the Court notes that, unlike the indefinite non

disclosure orders at issue in Microsoft Corporation, 233 F. Supp. 3d at 887 and In re Search Warrant Issued

to Google, 269 F. Supp. 3d at 1205, the NDO is limited in duration to one year from the date of the
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 10 of 12 PageID #: 575




 order. Of course, a "prior restraint is not constitutionally inoffensive merely because it is

 temporary." U.S. v. Quattrone, 402 F.3d 304,310(2d Cir. 2005).

        The question is whether Microsoft's proposed less restrictive alternative ofidentifying and

 notifying an appropriate person inside the Customer would serve the Government's purpose as

 effectively as the NDO now stands. Ifit does, then the NDO would not be narrowly tailored and

 would mn afoul of the First Amendment.


        The information which the Government has developed thus far in its investigation shows

 that certain employees of a wholly owned subsidiary of the Customer used their work e-mails to

 communicate with senior employees of another company about committing illegal activity. (SW

 Affidavit at 15,^ 36.) It also appears that the individuals under investigation acted on behalf of the

 Customer, to its financial benefit. (Govt.'s Mem. of Law at 2.) The fact that the two employees

 used the Customer's e-mail accounts to facilitate the illegal activity, without apparent attempts to

 hide it from their employer, raises the possibility that high-level employees at the Customer knew of

 or condoned that activity. In addition, as the Government pointed out at oral argument, the nature

 of the alleged criminal conduct by the two individual employees implicates the Customer directly,

 unlike a more individualized crime, such as child pornography, for which the Government could

 carve out corporate representatives unrelated to the criminal allegations. {See Oral Argument

Transcript at 39.)

        The Government emphasizes that at this stage in its investigation, it does not know exactly

 who else at the Customer was aware of or may be involved in the illegal activities. {Id. at 25.) In the

 absence of this information, disclosing the Search Warrant to anyone in the Customer "including

 specifically the CEO or the CSO" will jeopardize the investigation and leave the Government "with

 no assurance of the secrecy of its investigation." (Govt.'s Mem. of Law at 12; Oral Argument

 Transcript at 37.)


                                                    10
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 11 of 12 PageID #: 576




        The DOJ Recommended Practices, on which Microsoft relies, recognize that circumstances

may arise in which the recommended practice of notifying the subscriber rather than the service

provider is not feasible, stating,"[i]f law enforcement has developed reasons to believe that the

enterprise will be unwilling to comply or if the enterprise itself is principally devoted to criminal

conduct, seeking disclosure directly from the cloud provider may be the only practical option."

DOJ Recommended Practices at 2-3. While it has not been alleged that the Customer itself is

"principally devoted to criminal conduct," there is uncertainty at this stage of the investigation as to

who can be trusted with knowledge of the Search Warrant. The DOJ Recommended Practices also

posit other circumstances for departing from its recommended practice.

        Other practical considerations might also leave the government with no choice but
        to seek disclosure directly from the provider.... Law enforcement might be unable
        to find a trustworthy point of contact (or, perhaps, any point of contact) at the
        enterprise. Disclosure of the investigation at a sensitive stage might put a
        cooperating witness in danger. DOJ Recommended Practices at 3.

        There is, thus, a recognition that the particular circumstances of each situation can play a

role even in applying the DOJ's recommendations. Microsoft suggests that measures could be taken

to ensure that any point of contact within the Customer maintains the secrecy of the Search

Warrant. For example, a protective order prohibiting any person inside the Customer from

disclosing the Search Warrant to anyone else would put them within the contempt power of the

Court. However, both the Customer and its fully owned subsidiary are headquartered outside the

United States, potentially placing them outside the contempt jurisdiction of the Court. Similarly,

while the Customer's legal department might provide candidates for notification, the General

Counsel would have a professional duty to advise its client of the Search Warrant, thus making it

impossible to maintain secrecy. {See Govt.'s Mem. of Law at 12.)

        Given these particular circumstances, notification of the Search Warrant to someone at the

Customer would not be effective in achieving the Government's interest in protecting the integrity


                                                    11
Case 1:18-mj-00723-PK Document 52 Filed 09/24/19 Page 12 of 12 PageID #: 577




 of its ongoing investigation. (See Oral Argument Transcript at 26.) The First Amendment "requires

 that [the speech restriction] be narrowly tailored, not that it be 'perfectly tailored.'" Williams-Yulee v.

 Via. Bar, 135 S. Ct. 1656,1671,191 L. Ed. 2d 570(2015)(quoting                v. Freeman, 504 U.S. 191,

 112 S. Ct. 1846,119 L. Ed. 2d 5 (1992)).

         Accordingly, the Court finds that, applying strict scrutiny, the NDO does not violate

 Microsoft's First Amendment rights.

         In reaching this conclusion, the Court notes that the NDO expires one year from the date of

 the order. At that time,if no application for extension of the NDO is sought, Microsoft will be free

 to notify the Customer, and anyone else, of the Search Warrant. If the Government seeks to extend

 the non-disclosure ban on Microsoft,it must again satisfy strict scrutiny based on the information it

 presents at that point in time,including details of any developments in its investigation.



                                                 CONCLUSION


         For the foregoing reasons, Microsoft's Motion to Modify Non-Disclosure Order is denied.

         No later than August 30,2019, the parties must identify the portions of this document,if

any, that they wish to redact and maintain under seal, and explain the need for such continued

secrecy. The portions of this document as to which there is no such showing of need wiQ then be

unsealed.




Dated: Brooklyn, New York                                          SO ORDERED:
       July 31, 2019
        As modified September 24, 2019


                                                                   PEGGY KUO
                                                                   United States Magistrate Judge




                                                     12
